Exhibit 10.3
[WFB Letterhead]
October 1, 2009
Sunrise Pleasanton CA Senior Living, LP
c/o Sunrise Senior Living Investments, Inc.
7902 Westpark Drive
McLean, VA 22102
Sunrise Pasadena CA Senior Living, LLC
c/o Sunrise Senior Living Investments, Inc.
7902 Westpark Drive
McLean, VA 22102
Sunrise Senior Living Investments, Inc.
7902 Westpark Drive
McLean, VA 22102
Attn: General Counsel

RE:   SUNRISE PASADENA CA SENIOR LIVING, LLC, a California limited liability
company, SUNRISE PLEASANTON CA SENIOR LIVING, LP, a Delaware limited partnership
(both referred to collectively as “Borrower”), and SUNRISE SENIOR LIVING, INC.,
a Delaware corporation (“Guarantor”)
Wells Fargo Bank Loan #105093

Dear Ladies and Gentlemen:
          This Letter Agreement (“Letter Agreement”) is made by and among
Borrower, Guarantor and Wells Fargo Bank, National Association (“Lender”).
          Reference is hereby made to that certain Loan Agreement dated
September 28, 2007 by and between Borrower and Lender (as amended, the “Loan
Agreement”) and all other documents and instruments executed by Borrowers in
connection with the Loan as described in the Loan Agreement. Capitalized terms
used but not defined herein have the meanings given to such terms in the Loan
Agreement. Guarantor has guaranteed certain obligations of Borrower in
connection with the Loan. All documents, instruments executed in connection with
the Loan (including the Loan Agreement), together with all modifications and
amendments thereto and any document required hereunder, are collectively
referred to herein as the “Loan Documents”.
          As you know, the Loan is scheduled to mature on October 1, 2009. Upon
the satisfaction of, and in consideration of, the following terms and
conditions, Lender has agreed to (i) extend the Maturity Date to November 16,
2009 (the “Extended Maturity Date”) and (ii) forbear from enforcing its rights
or remedies with respect to the Financial Covenant Defaults (defined below)
until the earlier to occur of (a) the Extended Maturity Date or (b) other than
the Financial

1



--------------------------------------------------------------------------------



 



Covenant Defaults, a Default or any event or condition which, with the giving of
notice or the passage of time, constitutes a Default:

  a)   No Defaults. Except with respect to breaches of covenants contained in
Sections 7.3(a)(i)-(iii) of the Loan Agreement (the “Financial Covenant
Defaults”), the undersigned hereby represents and warrants, that as of the date
of this Letter Agreement, no Default shall have occurred and be continuing and
no event or condition which, with the giving of notice or the passage of time or
both, would constitute a Default shall have occurred and be continuing.

  b)   Waiver of Claims. Each of Borrower and Guarantor knowingly (and after
having had an opportunity to consult its own legal counsel), consciously,
intentionally and fully waives and releases any and all claims, defenses,
counterclaims or other charges, offsets or rights of action, known or unknown,
contingent or direct, patent or latent, and arising on or before the date
hereof, against Lender in any way, directly or indirectly, connected to or
arising out of the transactions and activities that are covered by or associated
with the Loan Documents. Further, each of Borrower and Guarantor, by acceptance
of this Letter Agreement and its terms, acknowledges and agrees that, as of the
date hereof, each of Borrower and Guarantor has no basis for any claim for loss,
damages, injury or wrongdoing of any kind (negligent, intentional or otherwise)
against Lender in connection with the transactions, activities or matters that
have any connection with or to the Loan Documents and the transactions,
activities, acts and subject matter thereof. Each of Borrower and Guarantor
agrees not to assert any such claim arising on or before the date hereof,
whether by way of defense, counterclaim, offset, independent claim or otherwise.
The waivers and estoppel assertions set forth herein are intended to be
comprehensive in their breadth and application and apply to acts, actions,
omissions, statements, representations, commitments, covenants, promises,
agreements and any and all other sources of liability or claim of any kind
arising on or before the date hereof. Without limiting the generality of the
foregoing, each of Borrower and Guarantor specifically waives the benefits of
California Civil Code Section 1542 (or any similar provisions) which provides as
follows:         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR.

  c)   Title Costs. Borrower shall, within seven (7) days of written demand
therefor by Lender, reimburse Lender for charges related to an additional
endorsement for each of Lender’s policies of title insurance obtained in
connection with the Loan.

          Except as expressly provided herein, nothing in this Letter Agreement
shall alter or affect any provision, condition or covenant contained in the Loan
Documents. From and after the date hereof, this Letter Agreement shall be deemed
a “Loan Document” as such term is defined in the Loan Agreement.

2



--------------------------------------------------------------------------------



 



          Nothing in this Letter Agreement imposes a commitment or obligation of
any kind on the part of the Lender to negotiate, enter into or otherwise provide
any further forbearance, loan extension or loan modification of any kind. Unless
and except as expressly stated herein, this Letter Agreement is not intended to
limit or waive, nor shall it be deemed in any way to limit or waive, any of
Lender’s right or remedies under the Loan Documents or otherwise. In the event
that a Default other than the Financial Covenant Defaults occurs at any time
prior to the Extended Maturity Date, Lender may immediately exercise its rights
and remedies in any manner it chooses in its sole and absolute discretion. The
Loan Documents shall remain in full force and effect as modified by this Letter
Agreement.
          Please confirm your agreement to the foregoing by executing a
counterpart of the Letter Agreement below and returning such counterpart to
Lender. Upon satisfaction of the terms and conditions listed above, all
references in the Loan Documents to the Maturity Date shall mean November 16,
2009.
Please feel free to contact me with any questions.
Sincerely,
“LENDER”
WELLS FARGO BANK, NATIONAL ASSOCIATION

         
By:
Name:
  /s/ Martia Kontak
 
Martia Kontak    
Its:
  Senior Vice President    

BORROWER AND GUARANTOR EACH HEREBY ACKNOWLEDGE AND AGREE TO THE FOREGOING.
“BORROWER”

                  SUNRISE PASADENA CA SENIOR LIVING, LLC,     a California
limited liability company    
 
                    By:   Sunrise Senior Living Investments, Inc.,             a
Virginia corporation, Member    
 
               
 
      By:
Name:   /s/ Edward Burnett
 
Edward Burnett    
 
      Its:   Vice President    

[SIGNATURE PAGE CONTINUES]

3



--------------------------------------------------------------------------------



 



                  SUNRISE PLEASANTON CA SENIOR LIVING, LP,     a Delaware
limited partnership    
 
                    By:   Sunrise Pleasanton GP, LLC, a Delaware            
limited liability company, its General Partner    
 
               
 
      By:   Sunrise Senior Living Investments, Inc.,    
 
          a Virginia corporation, its Sole Member    
 
               
 
      By:
Name:   /s/ Edward Burnett
 
Edward Burnett    
 
      Its:   Vice President    

“GUARANTOR”
SUNRISE SENIOR LIVING, INC., a Delaware corporation

         
By:
Name:
  /s/ Julie A. Pangelinan
 
Julie A. Pangelinan    
Its:
  Chief Financial Officer    

4